Citation Nr: 0514741	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic organic 
brain syndrome.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in May 2001 when it 
was remanded for additional development.

In an April 2003 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  On 
November 5, 2003, the Court, acting on a joint motion to 
remand the appeal, vacated the April 30, 2003 Board decision 
and remanded the case to the Board.

In August 2004 the Board remanded this case to the RO via the 
Appeals Management Center, in Washington, D.C., for 
additional development.


REMAND

The last final denial of the veteran's claim was in April 
1995 by the Atlanta, Georgia, VA RO.  The bases for denying 
the veteran's claim at that time were that there was no 
evidence a brain injury or post-concussion symptoms following 
an automobile accident in September 1970 while the veteran 
was in service and that there was evidence that the veteran 
had been injured post-service in 1987 in a fall from a truck 
while working.  

With regard to the in-service injury, the veteran's service 
medical records appear to be incomplete.  Although there are 
clinical record cover sheets for hospitalizations of the 
veteran in service in 1970 and March 1971, both for treatment 
related to the September 1970 automobile accident, the 
remaining clinical records have not been obtained.  Complete 
clinic records for the veteran's in-service hospitalizations 
should be obtained.  The veteran has also repeatedly stated 
that in addition to being hospitalized at the military 
facility for injuries received in the accident, he was 
treated at the VA Hospital in Minot, North Dakota.  A request 
for these records was made in 1999, but the outcome of that 
request is not clear from the file.

Regarding the veteran's possible post-service injury in 
approximately 1987, in a February 2004 statement, the veteran 
provided the name and address of his employer at that time.  
Although the veteran indicated that medical records from the 
facility that treated him are no longer available, the 
veteran's former employer should be contacted to see whether 
they have any records of the incident.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the National Personnel 
Records Center (NPRC) or other 
appropriate agency to obtain service 
clinical records of inpatient treatment 
of the veteran at the U.S. Air Force 
Hospital at Grand Forks Air Force Base, 
North Dakota and at Minot Air Force Base, 
North Dakota, from September 17, 1970, to 
November 6, 1970, and from March 4, 1971, 
to March 31, 1971.  In 1970 the veteran 
was treated for fractures of the mandible 
and maxilla and lacerations of the scalp, 
lower lip, and anterior chest.  In March 
1971 the veteran was treated for a 
fracture of the mandible with a scar on 
the right lower lip.  Associate all 
responses, including any additional 
medical records, with the veteran's 
claims folder.

2.  Obtain copies of the veteran's 
complete medical records from the VA 
Medical Center in Minot, North Dakota, 
for all treatment (inpatient and/or 
outpatient) from September 1970 to March 
1971.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After obtaining any necessary 
release, contact the DeKalb County Water 
and Sewer Department to obtain any 
records, including medical claims, 
medical records, or personnel records, 
pertaining to an incident in 
approximately 1985 or 1987.  The veteran 
has reported that at that time he fell 
from a truck and struck his head while 
working for the water and sewer 
department.  Associate all responses with 
the veteran's claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnishe a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


